DETAILED ACTION-ALLOWANCE
Status of Application
The response filed 12/13/2021 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claims 1, 13, 20, 23 have been amended.
Claims 5, 12, 14-18, 22 has been cancelled.
Applicant had previously elected the medical condition to be focal dystonia with the specific type to be blepharospasm and the patient with blepharospasm also has
keratoconjunctivitis sicca, this was expanded to include photophobia. The election for the fluorophore is fluorescein; the substrate form to be a contact lens; the drug species to be cyclosporine. Upon review the medical condition is expanded to include photo-oculodynia, the election for the fluorophore and drug is withdrawn.
Claims 1-4, 7-10, 13, 19-21, 23-24 are pending in the case.
Claims 1-4, 7-10, 13, 19-20, 23 are present for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All grounds not addressed in the action are withdrawn as a result of amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Melissa Sistrunk on April 29, 2022.

The application has been amended as follows: 
Claim 1:
Line 2, after “individual” 
delete “, ” and insert  --- wherein the medical condition is blepharospasm, photo-oculodynia, or photophobia; ---
Cancel claim 2-3, 21
Claim 23:
Line 1, delete “a focal dystonia” and insert  --- blepharospasm ---







Cancel claim 24

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims as amended are directed to the treatment of blepharospasm, photo-oculodynia, or photophobia (blepharospasm or photophobia in claim 23) by providing to the eye or eyes a therapeutically effective amount of one or more fluorophores having an absorption spectrum at 400-500 nm, wherein the one or more fluorophores are provided to the eye or eyes by a scleral contact lens with a fluid reservoir filled with a solution comprising the one or more fluorophores. The claims as amended are free of the prior art. 


Conclusion
Claims 1, 4, 7-10, 13, 19-20, 23 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI G HUANG/Primary Examiner, Art Unit 1613